EXAMINER’S REMARKS
The claim amendment filed October 15, 2021 has been entered in view of the Petitions Decision rendered on November 16, 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maurice Cahn on February 2, 2022.
The application has been amended as follows: 
In Claim 1, line 2, please delete the phrase - -propellantless, non-aerosol - -;
In Claim 1, line 5, please delete the term - -propellantless- -;
In Claim 1, line 24, please delete the term - -propellantless- -;
Cancel Claim 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 19, the closest prior art of record, Diamond et al. US 2004/0137139 in view of Clark US 2016/0143313 and Tamarkin et al. US 2008/0206161 as further evidenced by Hirao et al. US 4,685,597, does not disclose or reasonably suggest a resealable multiple component confectionery delivery product onto a solid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792